Exhibit 10.2

Griffon Corporation
712 Fifth Avenue
New York, New York 10019

December 10, 2012

Mr. Robert F. Mehmel
c/o Griffon Corporation
712 Fifth Avenue
New York, NY 10019

Dear Mr. Mehmel:

This letter confirms that, pursuant to the Griffon Corporation 2011 Equity
Incentive Plan (the “Plan”), you have been granted 300,000 restricted shares
(the “Award”) by Griffon Corporation (the “Company”) with a grant date of
December 10, 2012 (the “Grant Date”).

This Award is subject to the applicable terms and conditions of the Plan, which
are incorporated herein by reference, and in the event of any contradiction,
distinction or difference between this letter and the terms of the Plan, the
terms of the Plan will control. All capitalized terms used herein have the
meanings set forth herein or in the Plan, as applicable.

Except as otherwise provided in this letter, subject to your continued service
with the Company or its Subsidiaries and notwithstanding anything in Section
21.4 of the Plan to the contrary, the restrictions on your Award shall lapse (i)
with respect to fifty percent of the shares subject to the Award (the “First
Tranche”) on December 10, 2015, provided that at least one of Telephonics
Corporation, Home Building Products or Clopay Plastic Products Company
(together, the “Business Units”) achieves a 3% or greater increase in sales or
operating income for any of fiscal years 2013, 2014 or 2015 over, in each case,
the immediately preceding fiscal year or, at any such fiscal year end, the
Company reports working capital of at least $493,265,000 (the “First Tranche
Performance Target”), and (ii) with respect to fifty percent of the shares
subject to the Award (the “Second Tranche”) on December 10, 2016, provided that
at least one of the Business Units achieves a 3% or greater increase in sales or
operating income for any of fiscal years 2013, 2014, 2015 or 2016 over, in each
case, the immediately preceding fiscal year or, at any such fiscal year end, the
Company reports working capital of at least $493,265,000 (the “Second Tranche
Performance Target”). If the First Tranche Performance Target is not satisfied
on or prior to September 30, 2015, the First Tranche shall be forfeited. If the
Second Tranche Performance Target is not satisfied on or prior to September 30,
2016, the Second Tranche shall be forfeited.

Notwithstanding the foregoing, (i) if your employment is terminated by the
Company without “Cause” or by you for “Good Reason” (as such terms are defined
in your employment agreement with the Company, dated as of December 10, 2012
(the “Employment Agreement”)), in each case, other than upon a “Change in
Control” (as defined in the Employment Agreement), then, if not previously
vested or forfeited pursuant to the preceding paragraph, the First Tranche will
vest upon the satisfaction of the First Tranche Performance Target on or prior
to September 30, 2015 and the Second Tranche will vest upon the satisfaction of
the Second Tranche Performance Target on or prior to September 30, 2016; (ii) if
your employment is terminated by the Company due to your death or disability,
then, if not previously vested or forfeited pursuant to the preceding paragraph,
(a) a portion of the First Tranche will vest in a percentage equal to the number
of days you worked from the Grant Date until your termination date over 1,095
and (b) a portion of the Second Tranche will vest in a percentage equal to the
number of days you worked from the Grant Date until your termination date over
1,460; and (iii) if your employment is terminated by the Company without Cause
or by you for Good Reason, in each case, upon a Change in Control, then, if not
previously vested or forfeited pursuant to the preceding paragraph, your Award
will vest in full as of your termination date.

Unless otherwise determined by the Committee or as set forth above, upon your
termination of service with the Company or its Subsidiaries for any reason prior
to the lapse of the restrictions on your Award, your Award shall be immediately
forfeited on such date with no further compensation due to you.

--------------------------------------------------------------------------------



Any dividends paid with respect to the shares of Common Stock underlying your
Award shall be subject to the same restrictions as your Award and will be
delivered to you if and when the restrictions on your Award lapse.

The restricted shares granted to you will be issued, subject to the terms and
provisions of the Plan and this letter, into your name in book entry
registration form. Book entry is a system whereby your ownership is duly
recorded and no physical stock certificate is delivered. At all times you will
be the registered owner of the restricted shares, subject to the applicable
vesting conditions being satisfied.

At the time that the restrictions lapse, you must make appropriate arrangements
with the Company concerning withholding of any taxes that may be due with
respect to such Common Stock. You may tender cash payment to the Company in an
amount equal to the required withholding or request the Company retain the
number of shares of Common Stock whose fair market value equals the amount to be
withheld. As promptly thereafter as possible, the Company will issue to you the
shares released from restrictions and release any related dividend amounts
payable to you in connection with such restriction lapse.

The Company may impose any additional conditions or restrictions on the Award as
it deems necessary or advisable to ensure that all rights granted under the Plan
satisfy the requirements of applicable securities laws. The Company shall not be
obligated to issue or deliver any shares if such action violates any provision
of any law or regulation of any governmental authority or national securities
exchange.

The Committee may amend the terms of this Award to the extent it deems
appropriate to carry out the terms of the Plan. The construction and
interpretation of any provision of this Award or the Plan shall be final and
conclusive when made by the Committee.

Nothing in this letter shall confer on you the right, express or implied, to
continue in the service of the Company or its Subsidiaries or interfere in any
way with the absolute right of the Company or its Subsidiaries to terminate your
service at any time.

Please sign and return a copy of this agreement to the Company’s Senior Vice
President and General Counsel designating your acceptance of this Award. This
acknowledgement must be returned within thirty (30) days; otherwise, the Award
will lapse and become null and void. Your signature will also acknowledge that
you have received and reviewed the Plan and that you agree to be bound by the
applicable terms of such document.

Very truly yours,

 

 

 

 

GRIFFON CORPORATION

 

 

 

 

 

By:

   /s/ Seth L. Kaplan

 

 

 

 

Name: Seth L. Kaplan

 

Title: Senior Vice President

 

 

 

 

 

ACKNOWLEDGED AND ACCEPTED

 

 

 

 

 

   /s/ Robert F. Mehmel

 

 

 

Robert F. Mehmel

 

 

 

Dated: December 10, 2012

 

 

 

 

 

Enclosure          (Copy of Plan)

 


--------------------------------------------------------------------------------